Title: From Benjamin Franklin to Mary Stevenson, 4 May 1764
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


Dear Polly
Philada. May 4. 1764
Since making up my Packet for your good Mother, I have receiv’d your Favour of the 1st. of March; and have only time now to acknowledge it, the Bearer Mrs. Empson being just going to the Ship; but purpose writing to you fully per next Week’s Packet. I beg Leave to reccommend her to your Friendly Advice and Civilities, as she is a Daughter of one of my good Friends and Neighbours, and will be quite a Stranger in London. I am, my dear Friend, Yours affectionately
B Franklin
The Verses on Vanity extreamly pretty.
Miss Stevenson
 
Endorsed: Phila May 4–64
